DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al, U.S. Patent Application Publication No. 2019/0070760 (hereinafter Huang) in view of Tang et al, U.S. Patent Application Publication No. 2018/0109657 (hereinafter Tang). 
	Regarding claim 1, Huang discloses a process of machining a metal middle frame (from abstract, see middle metal frame), comprising the following steps of:
	obtaining a sheet material (from paragraph 0020, see sheet metal working), and cutting the sheet material into a linear profile;
	performing a finish machining (from paragraph 0038, see appearance processing) to the linear profile;
	bending (from paragraph 0017, see bending) the linear profile, obtaining a metal border frame (from abstract, see outer metal frame) with an R angle;
	welding (from paragraph 0020, see welding) the metal border frame; and 
middle metal frame). 

	Further regarding claim 1, Huang does not explicitly teach that that the bending is performed after machining. However, the selection of any order of performing process steps has been held to be obvious per MPEP 2144.04 IV C. Therefore, it would have been obvious to one of ordinary skill in the art to modify Huang wherein the bending is performed after machining. This modification would have improved the system’s flexibility by allowing the machining to performed at different stages.

	Still on the issue of claim 1, Huang does not teach that the metal border frame is placed in a die-casting mold, providing a die-casting metal liquid, thereby obtaining a die-cast middle plate. All the same Tang discloses that the metal border frame is placed in a die-casting mold, providing a die-casting metal liquid, thereby obtaining a die-cast middle plate (from abstract, see die casting inner frame). Therefore, it would have been obvious to one of ordinary skill in the art to modify Huang wherein the metal border frame is placed in a die-casting mold, providing a die-casting metal liquid, thereby obtaining a die-cast middle plate as taught by Tang. This modification would have improved the system’s efficiency by reducing the manufacturing process as suggested by Tang (see paragraph 0011).



	Regarding claim 7, see Figure 3 of Huang.
	
	Regarding claim 8, although Huang discloses that the patch groove has a depth (see paragraph 0044), Huang does not explicitly teach that the depth is 0.02mm. However, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation per MPEP 2144.05 II A. Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Huang and Tang wherein the depth is 0.02mm. This modification would have improved the system’s convenience by allowing different components of different sizes to fit in the groove. 

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang combined with Tang in further view of Ren et al, U.S. Patent Application Publication No. 2020/0304162 (hereinafter Ren). 
	Regarding claim 3, the combination of Huang and Tang does not teach wherein the finish machining comprises machining a dovetail groove on the linear profile. All the same, Ren discloses that the finish machining comprises machining a dovetail groove on the linear profile (see paragraph 0078). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Huang and Tang wherein the finish machining comprises machining a dovetail groove on the linear profile as taught by Ren. This modification would have improved the system’s durability by improving .

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang combined with Tang in further view of Cho et al, U.S. Patent Application Publication No. 2014/0106085 (hereinafter Cho).
	Regarding claim 2, the combination of Huang and Tang does not teach performing an auxiliary machining to the metal middle plate to obtain an antenna groove and surface treating the metal middle plate. All the same, Cho discloses performing an auxiliary machining to the metal middle plate to obtain an antenna groove and surface treating the metal middle plate (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Huang and Tang with performing an auxiliary machining to the metal middle to obtain an antenna groove and surface treating the metal middle plate as taught by Cho. This modification would have improved the system’s reliability by improving transmitting/receiving sensitivity as suggested by Cho (see paragraph 0008).
	
Allowable Subject Matter 
5.	Claims 16 and 17 are allowed while claims 4, 6 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
April 27, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652